PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/088,680
Filing Date: 25 Nov 2013
Appellant(s): Sweeting et al.



__________________
Steve Cha (Reg. No. 44069)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 7, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
From Appellant’s Appeal Brief Arguments, starting pg. 7:

    PNG
    media_image2.png
    307
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    158
    613
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    159
    617
    media_image4.png
    Greyscale

Examiner’s response to the above:
The above is not the rejection itself, but a response to Appellant’s arguments in the Final Office Action (July 8, 2021).  The Examiner was reviewing Appellant’s specification to determine if there is an improvement to computer or technology itself when responding to Appellant’s arguments.    

Appellant continues, pg. 8 of Remarks:

    PNG
    media_image5.png
    378
    644
    media_image5.png
    Greyscale

Examiner’s response to the above:
Regarding Appellant’s first point:
Unlike the above cited Trading Technologies case, Appellant is neither claiming nor teaching an improvement to the accuracy of trading.
Further, Appellant above is citing a non-precedential decision.  The MPEP cites a more recent precedential decision with respect to Trading Technologies.  
See MPEP 2106.04(a)(2) II A, where…
“Other examples of "fundamental economic principles or practices" include:…
vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).”

Therefore placing an order based on displayed market information appears to be a fundamental economic practice.

Regarding Appellant’s second point:
In general, using software to execute trading at changed prices, is using a computer merely as a tool for an abstract idea.
At Alice step one, we determine whether the claims are directed to an abstract idea. Alice, 573 U.S. at 217. In cases involving software, step one often “turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool.” Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1306–07 (Fed. Cir. 2020) (citing Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020)). “We have routinely held software claims patent eligible under Alice step one when they are directed to improvements to the functionality of a computer or network platform itself.” Id. at 1307 (collecting cases).

Therefore, technology itself is not improved. 

Appellant continues, pg. 8 of Remarks:

    PNG
    media_image6.png
    98
    633
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    143
    638
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    81
    638
    media_image8.png
    Greyscale


Examiner’s response to the above:
Respectfully, “avoid execution of trades at unexpected prices” does not improve computer or other technology itself, and is abstract under Certain Methods of Organizing Human Activity.

Appellant continues, pg. 9 of Remarks:

    PNG
    media_image9.png
    274
    643
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    112
    647
    media_image10.png
    Greyscale

Examiner’s response to the above:
Appellant is relying on a non-precedential decision, which is case specific, and ignoring later precedential decisions regarding Trading Technologies.  There is nothing in Appellant’s disclosure to indicate they are solving a technology problem.  
From Appellants disclosure:
“This invention relates to systems and methods for trading within a spread market for a particular item. More particularly, systems and methods are provided to trade a particular item at the midprice of the spread market while maintaining anonymity of the order.” [0001]
Also “Trading At A Price Within A Spread Market” (title) indicates the invention is about trading.  

Appellant continues, pg. 9 of Remarks:

    PNG
    media_image11.png
    116
    639
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    416
    634
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    163
    643
    media_image13.png
    Greyscale

Examiner’s response to the above:
Using software for improvements, where the improvement is to abstract ideas, is not an additional element.  An improvement should be to computer or other technology itself, not to an abstract idea.  Further Appellant’s disclosure teaches the system may be any suitable server, processor, computer, or other data processing device, or combination of the same (para. [0032]).  Using generic or existing computer technology to perform abstract steps is not enough to make abstract claims statutory.

Appellant continues, pg. 10 of Remarks:

    PNG
    media_image14.png
    176
    645
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    247
    585
    media_image15.png
    Greyscale




    PNG
    media_image16.png
    111
    579
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    64
    654
    media_image17.png
    Greyscale

Examiner’s response to the above:
	There is no 35 USC §112 rejection.  The Examiner was responding to Appellant’s arguments in a prior office action, where support for filter/filtering and bandwidth could not be found in the specification.

Appellant continues, pg. 12 of Remarks:

    PNG
    media_image18.png
    220
    651
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    220
    647
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    179
    651
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    256
    640
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    89
    660
    media_image22.png
    Greyscale

Examiner’s response to the above:

Appellant appears to be arguing their graphical user interface (GUI) is patent eligible.  However, software used as a tool for trading is abstract, and there is no indication Appellant’s GUI is solving a technical problem, or is an improvement to computer technology itself.  
The Examiner maintains the claims recite abstract elements.  Using generic computer technology, as claimed, is not enough to make a judicial exception statutory.  Neither the claims nor the specification indicate a solution to a technical problem.  Also, they do not provide a technical explanation of an improvement to computer or other technology itself.  Based on the above response, the Examiner respectfully maintains the claims are non-statutory under 35 USC §101.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693 

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.